Citation Nr: 1614263	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  12-01 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from January 1965 to February 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In March 2013, the Veteran testified at a hearing before the Board.  A transcript of the hearing testimony is associated with the claims file.  The Member of the Board who conducted the March 2013 hearing, however, has since retired.  The Veteran was duly informed of his right to a new hearing in a letter dated in February 2016. The letter explained that if no response was received within 30 days from the date of the letter, it would be assumed that he did not want a new hearing and appellate review would proceed.  The Veteran did not respond.  

This issue was remanded by the Board for further development in February 2014 and October 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of service connection for sleep apnea.  He contends that he had sleep problems in service and that such continued post service.  During the January 1965 entrance examination, the Veteran reported a history of shortness of breath.  It was noted that he had occasional shortness of breath on exertion.  
Service treatment records show that in January 1965 the Veteran was seen for complaints of lethargy, chest pain, sleepiness and drowsiness.  The Veteran was diagnosed with narcolepsy.  

The February 1965 medical board evaluation report also disclosed a diagnosis of narcolepsy.  It was noted that the medical condition existed prior to entry into service and had not been aggravated by service beyond the normal progression of
the disease.  It was recommended that the Veteran be discharged from service.  

The Veteran claims that his current sleep apnea is related to his time in service.  Although service treatment records document a diagnosis of narcolepsy, the Board notes that symptoms of narcolepsy and sleep apnea are shown to overlap.  As complaints of shortness of breath, lethargy, drowsiness and sleepiness are shown in the service treatment records, the Board finds that a remand is warranted to determine if there is a correlation between the in service complaints and the current diagnosis of sleep apnea.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to address the nature and etiology of his sleep apnea.  Access to the Veterans Benefits Management System (VBMS) and Virtual VA must be made available to the examiner in conjunction with the examination.  

After examination and review of the record, the examiner must state whether it is at least as likely as not (50 percent or greater) that the Veteran's current sleep apnea is attributable to service or any incident in service.  

If the examiner finds that the Veteran's sleep apnea clearly and unmistakably preexisted his period of active duty service, he or she much address whether the preexisting disability was aggravated beyond its natural progression by service.  A complete, well-reasoned rationale must be provided for all opinions offered.

2. The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate. 

3. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




